UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6295



NATHAN WYCHE, JR.,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-99-1402-2)


Submitted:   May 11, 2000                   Decided:   May 16, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathan Wyche, Jr., Appellant Pro Se. Robert H. Anderson, III, OF-
FICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathan Wyche, Jr., seeks to appeal the district court’s order

denying as untimely his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1998).    We have reviewed the record and the dis-

trict court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.     Accordingly, we deny a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court. See Wyche v. Angelone, No. CA-99-1402-2

(E.D. Va. Feb. 15, 2000).*    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




     *
       Although the district court’s order is marked as “filed” on
February 11, 2000, the district court’s records show that it was
entered on the docket sheet on February 15, 2000.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2